IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Glenn O. Hawbaker, Inc.                 :
                                        :
                 v.                     :      No. 44 C.D. 2019
                                        :
Zoning Hearing Board of Sugarloaf       :
Township                                :
                                        :
                 v.                     :
                                        :
William J. Watt, II and Beverly J.      :
Watt, h/w, Patrick Clasen, Thomas       :
Buliano and Mary Buliano, h/w,          :
Alexander Sloot and Jennifer Sloot,     :
h/w, Jeffrey Butala and Susan           :
Butala, h/w                             :
                                        :
Appeal of: Glenn O. Hawbaker, Inc.      :


PER CURIAM                            ORDER


            NOW, September 11, 2020, having considered Appellant’s application

for reargument and Appellees’ answers in response thereto, the application is

denied.